Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
                     This Office Action is in response to the papers filed on 08 March 2021.

 PRIORITY
   Provisional Application 62/163,820, filed on 19 May 2015, is acknowledged.

MAINTAINED REJECTIONS
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kawicka et al. (previously cited; Metabolic disorders and nutritional status in autoimmune thyroid diseases. Postepy Hig Med Dosw 2015 January 16. 69: 80-90), 
Total Thyroid Health (copyright 2010-2013, pages 1-3), Thyroid Fuel (27 August 2013), Restorative Formulations (ThyroCare and Thyroid PX, document created 2010), Cosmicking (previously cited; Why Survive When You Can Thrive. 24 June 2014, pages 1-5), Ehren et al. (previously cited; A Food-Grade Enzyme Preparation with Modest Gluten Detoxification Properties. PLoS ONE 4(7): e6313, pages 1-10), Aga et al. (previously cited; Physiologically active extract obtained from indigo plant polygonum tinctorium. Patent 6524625, 2003) and Motoune et al. (previously cited; Crude drug extract-blended liquid medicine 2010/0285147).

Kawicka teaches malnutrition or the presence of numerous nutritional deficiencies in a patient’s body can be the cause of thyroid disorders (page 80, last paragraph). Coexisting deficiencies of 

Autoimmune thyroid diseases include thyroid dysfunctions such as Hashimoto’s disease and hypothyroidism (page 81, left column, first paragraph). The art teaches this disorder is marked by inflammation (page 82, right column, first paragraph). The art suggests delivery of appropriate amounts of anti-inflammatory ingredients, vitamins and minerals as part of nutrition therapy for thyroid diseases (page 87, right column, second paragraph from the bottom).

Kawicka discloses malabsorption disorders are associated with thyroid dysfunction. The art discloses numerous reports that indicate coexistence of celiac disease and autoimmune thyroid diseases (page 83, right column, fourth paragraph). The art teaches celiac disease results in gluten intolerance. Adverse effects of gluten lead to the onset of symptoms such as impaired digestion and improper absorption of nutrients (same section).

While Kawicka teaches malnutrition or the presence of numerous nutritional deficiencies in a patient’s body can be the cause of thyroid disorders, and teaches delivery of appropriate amounts of anti-inflammatory ingredients, vitamins and minerals as part of nutrition therapy for thyroid diseases, the art does not explicitly teach a composition comprising the claimed ingredients.


Vitamin B-12 (Cyanocobalamin) 100 mcg 
Iodine (from kelp) 150 mcg 
Magnesium (oxide) 200 mg 
Zinc (oxide) 8 mg 
Selenium (amino acid chelate) 200 mcg 
Copper (oxide) 200 mcg 
Manganese (amino acid chelate) 2 mg 
Molybdenum (amino acid chelate) 50 mcg 
L-Tyrosine 300 mg 
Schizandra (herb powder) 160 mg 
Coleus Forskohii (herb powder) 160 mg 
Ashwagandha Root (herb powder) 120 mg 
Bladderwrack (herb powder) 50 mg 
Cayenne Pepper (herb powder) 30 mg

Examiner notes the amounts of B12, zinc, manganese, molybdenum anticipate the amounts of these components recited in claim 1. The art teaches the most common problems of the thyroid gland consist of an over-active thyroid gland, referred to as 'hyperthyroidism', and an under-active thyroid gland, referred to as 'hypothyroidism’ (page 1, third paragraph under chart).

The amounts of iodine, selenium and ashwaganda root taught by Total Thyroid Health do not anticipate the claimed amounts. Total Thyroid Health does not teach the use of B6, a digestive enzyme and a grape seed and/or polygonum root extract.

Thyroid Fuel provides a comprehensive nutritional support to maintain optimal thyroid function. The art teaches a serving size of 2 capsules. A serving size contains the following ingredients:



Examiner notes the amount of selenium anticipates the claimed range.

Restorative Formulations disclose formulations designed to provide adjunctive herbal and nutritional support for the thyroid gland. “Thyrocare” helps maintain a healthy thyroid. The art teaches a serving size of 2 capsules. A serving size contains the following ingredients:

Bladderwrack thallus 500 mg 
(Fucus vesiculosus) [O] 
Blue Flag root (Iris spp) 330 mg 
Guggul Gum extract 200 mg 
(Commiphora mukul) 
Ashwagandha root 100 mg 
(Withania somnifera) [O] 
Nettle herb 100 mg 
(Urtica dioica) [O] 
Ginger root 20 mg 
(Zingiber officinale) [O] 
3,5 Diiodotyrosine 400 mcg 
Iodine (Potassium iodide) 200 mcg 
Selenium (selenomethionine) 200 mcg

The art teaches the dose can be increased to a maximum of 4 capsules, twice daily (see “Suggested Use”). Therefore the art teaches up 8 capsules can be used. Examiner noes that 2 capsules contains 200 mcg iodine. Therefore 8 capsules would be expected to contain 800 mcg 

Examiner notes 2 capsules contains 100 mg Ashwagandha root. Therefore 8 capsules would be expected to contain 400 mcg of iodine. Examiner notes this amount is close to 450 mcg Ashwagandha root. Further, the art teaches a composition for Thyroid Support Thyroid Px). Examiner notes 2 capsules contains 150 mg Ashwagandha root.  The art teaches the dose can be increased to a maximum of 4 capsules, twice daily (see “Suggested Use”). Therefore the art teaches up 8 capsules can be used. Therefore 8 capsules would be expected to contain 600 mcg of Ashwagandha root. Therefore the art suggests 150 to 600 mcg Ashwagandha root. Examiner notes this range overlaps with the claimed range of Ashwagandha root. Examiner notes this range overlaps with the claimed range of Ashwagandha root.

Cosmicking et al. disclose the recommended daily allowance (RDA) and optimal daily intake (ODI) of vitamins and minerals needed to meet the needs of healthy individuals (page 1, first paragraph). While the RDA is the amount any healthy person requires to survive, the ODI takes into consideration a person’s genetic background and environmental factors and daily habits (page 1, third paragraph). Each individual can have individual optimal requirements (same cited section). The art discloses the following daily intake allowances of B6 is 2mg (see chart on page 3).  The recited amount of B6 anticipates the claimed amounts. 

Aga et al. is directed to active extracts obtained from the indigo plant polygonum tinctorium (Abstract). Aga teaches it is well known in the art the indigo plant Polygonum has anti-inflammatory properties (column 1, lines 28-31; column 2, lines 20-21). The art teaches the active extract may be administered in a dose from 0.01 to 100 mg per day (column 9, lines 6-9). 
Ehren et al. teach celiac disease is characterized by an inflammatory reaction to dietary gluten (page 1, left column, first sentence). If untreated, celiac disease is associated with complications due to micronutrient deficiencies (page 1, left column). At present, the only suitable treatment is strict, life-long exclusion of gluten from the patient’s diet (page 1, right column, first sentence). The art teaches a large fraction of patients who attempt to follow such a diet still exhibit signs or symptoms of active disease (page 1, right column, first paragraph). A potential cost-effective solution to this problem is an oral protease or protease mixture that is composed solely of commercially available food-grade enzymes (page 1, right column, second paragraph). The art evaluates the gluten detoxification properties of an enzyme cocktail comprising aspergillopepsin and dipeptidyl peptidase IV (DPPIV). Said enzymes are widely used in the foods and feeds, food processing and dietary supplement industries (page 1, right column). The art teaches a cocktail comprising 400 mg DDPIV and 250 aspergillopepsin is effective in digesting gluten (page 3, right column, third full paragraph). The art teaches these enzymes have already been proven safe for human consumption (page 8, left column, second paragraph).

It would have been obvious to combine the teachings of the prior art to treat a thyroid disease with a composition comprising the claimed components. KSR Rationale A indicates it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. As set forth above, Kawicka teaches malnutrition or the presence of numerous nutritional deficiencies in a 
Kawicka teaches thyroid disease is associated with celiac disease, marked by the inability to digest gluten. It would have been obvious to use 100 mg to 300 mg of a digestive enzyme in a composition that treats a thyroid disease. One would have been motivated to do so since Ehren teaches 650 mg digestive enzymes can be administered to treat gluten sensitivity. Examiner notes the amount of enzyme used by Ehren is based on the amount of gluten to be digested 
It would have also been to use polygonum root extract. One would have been motivated to do so since Kawicka teaches thyroid diseases are marked by inflammation and Aga teaches the active extract has anti-inflammatory properties and may be administered in a dose from 0.01 to 100 mg per day to treat diseases including chronic thyroiditis. The disclosed amount touches the claimed range. One would obtain the extract from the root since Motoune teaches using this part of the plant to obtain extracts is known.  One would have had a reasonable expectation of success since Aga teaches this ingredient can be used to treat thyroid disorders (hence, supporting thyroid health). One would have expected similar results since Pure Encapsulation and Aga both disclose compositions that can be used to support a healthy thyroid.
It would have been obvious to combine all of the claimed ingredients to treat thyroid disease. One would have been motivated to do so since Kawicka teaches administering vitamins, minerals and nutrients to correct nutritional deficiencies and digestive issues in patients with thyroid disease. The MPEP teaches it is obvious to combine compositions that can be used for the intended purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. One would have had a reasonable expectation of success since each reference discloses nutritional components that could be used to address such issues in patients with a thyroid disease.
Further, the following is noted from the MPEP: 


 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


Therefore claim 1 is rendered obvious as claimed (claim 1).


It would have been obvious to combine the teachings of the prior art to treat hypothyroid disease. Kawicka teaches patients with hypothyroid exhibit nutrient deficiencies. One would administer a composition comprising components to promote a healthy thyroid to a patient that is deficient in essential nutrients. One would have expected success since Kawicka teaches nutrients can be used to treat thyroid disease. One would have expected similar results since both references are directed to thyroid function. Therefore claim 2 is rendered obvious (claim 2). 

It would have been obvious to deliver the claimed ingredients in the form of a capsule since Total Thyroid Health, Thyroid Fuel and Restorative Formulations each teach components used to provide nutrition for the thyroid can be formulated as a capsule. The skilled artisan would do so for oral administration. One would have had a reasonable expectation of success since each of the cited references demonstrate the claimed components can be encapsulated. Therefore claim 3 is rendered obvious (claim 3).
Claim 4 has been amended to recite the method further comprises administering 2-3 capsules of the composition per day. This interpreted to mean the subject will receive 2-3 times the 

It would have been obvious to optimize the amount of each ingredient administered to a subject. One would have been motivated to do so based on the deficiency of the subject being treated. The MPEP teaches concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 4 is rendered obvious as claimed (claim 4).
Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 08 March 2021 are acknowledged. The arguments state the Examiner rejected claims 1-16 and 19 as obvious in light of an alleged combination of as many as eleven  prior art references. The Applicant concludes the number of references does not indicate the claim is obvious, but is an indication of impermissible hindsight reasoning. The Applicant alleges Pure Encapsulation (referred to by the Applicant as “Pure”) is 
The arguments state Kawicka merely recognizes deficiencies and malnutritional impacts on various patient disorders, but fails to teach or suggest the solution to those problems, let alone a solution that predicates the presently claimed invention.
The Applicant argues Cosmicking is silent about the use of a composition to treat thyroid disease. Although the Examiner states that the recited amounts of B12, manganese and molybdenum in Cosmicking anticipate or overlap the claimed composition, this is not the case with respect to claim 1. 
The Applicant argues Ehren merely teaches using 400 mg of DPPIV and 250 mg of aspergillopepsin, which are well outside the claimed ranges of claim 1, for aiding digestion of gluten. Ehren is completely silent about treating thyroid disease.
The Applicant alleges Aga teaches an amount of polygonum extract. But the recited amount is below the presently claimed ranges of polygonum root extract that is below the claimed amount. The Applicant argues Motoune and Aga are silent do not disclose the claimed amount of grape seed extract.
The Applicant argues the cited references do not provide motivation to combine and asserts the ordinary artisan would not “look to a reference for making toothpaste or skin ointment to treat thyroid disease, or for that matter seek to combine an aid for digesting gluten, to arrive at the admittedly novel claimed composition”.

EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, the Applicant argues the Pure reference is 1) not-enabling 2) does not teach treating a thyroid disease (such as hyperthyroidisim or hypothyroidism) and 3) does not teach 7 of the ingredients recited in claim 1. Examiner points out Pure is not cited as a reference in the rejection of claim 1. Examiner notes Pure was cited as the primary reference in the Office Action mailed on 14 May 2020. The Office Action mailed on 08 December 2020 withdrew those rejections. New grounds of rejection were made. Therefore the Applicant’s arguments directed to enablement and Pure’s alleged failure to teach or suggest the claimed components or disease are moot. 
The arguments state Kawicka merely recognizes deficiencies and malnutritional impacts on various patient disorders, but fails to teach or suggest the solution to those problems, let alone a solution that predicates the presently claimed invention. The rejection made above is based on the combined teachings of the cited references. Kawicka teaches malnutrition or the presence of numerous nutritional deficiencies in a patient’s body can be the cause of thyroid disorders, and teaches delivery of appropriate amounts of anti-inflammatory ingredients, vitamins and minerals as part of nutrition therapy for thyroid diseases. Each additional reference cited above provides motivation to use the claimed ingredients to treat nutritional deficiencies associated with thyroid disease.
The arguments directed to Cosmicking are not persuasive. The Applicant alleges “the Examiner states that the recited amounts of B12, manganese and molybdenum in Cosmicking anticipate or overlap the claimed composition”. Examiner notes the Applicant appears to respond to the B6 in an amount that anticipates the claimed amount. The reference is also cited because it teaches the recommended daily allowance (RDA) and optimal daily intake (ODI) of vitamins and minerals needed to meet the needs of healthy individuals. While the RDA is the amount any healthy person requires to survive, the ODI takes into consideration a person’s genetic background and environmental factors and daily habits. Each individual can have individual optimal requirements. 
The arguments directed to Ehren are not persuasive. Kawicka teaches thyroid disease is associated with celiac disease, marked by the inability to digest gluten. It would have been obvious to use 100 mg to 300 mg of a digestive enzyme in a composition that treats a thyroid disease. One would have been motivated to do so since Ehren teaches 650 mg digestive enzymes can be administered to treat gluten sensitivity. The art teaches a cocktail comprising 400 mg DDPIV and 250 aspergillopepsin is effective in digesting gluten. Because aspergillopepsin is used to treat digestion, it reads on a digestive enzyme used in an amount of 100 to 300 mg. Examiner notes the amount of enzyme used by Ehren is based on the amount of gluten to be digested. The enzymes are dose dependent. One would optimize the amount of enzyme based on the gluten sensitivity of the patient. One would have had a reasonable expectation of success since Ehren teaches digestive enzymes that have been proven safe for consumption, and are commonly used in foods. One would have expected similar results since the cited references are directed to treating patients at risk of gluten sensitivity. 
The arguments directed to Aga and Motoune are not persuasive. The Aga reference is relied upon because it teaches the use of a polygonum extract. The Motoune reference is relied upon because it teaches the root of polygonum is used in medicinal preparations. Aga teaches the active extract may be administered in a dose from 0.01 to 100 mg per day, and the effect of the extract is based on the dose. Aga lists chronic thyroiditis as a disease that can be treated 
The Applicant argues the cited references do not provide motivation to combine and asserts the ordinary artisan would not “look to a reference for making toothpaste or skin ointment to treat thyroid disease, or for that matter seek to combine an aid for digesting gluten, to arrive at the admittedly novel claimed composition”. The Examiner notes this argument appears to be directed to the Aga and Ehren references. As set forth above, Aga teaches a polygonum extract. The art suggests treating a thyroid disease. While Aga suggests formulation as a toothpaste or skin ointment, Examiner notes the Applicant chose these from a list of formulations identified as acceptable by Aga. Examiner also notes claim 1 does not disclose how the claimed composition is formulated. Therefore the formulations cited by the Applicant do not teach away from the claimed invention. The Ehren reference treats glute sensitive, which is a hallmark of thyroid disease. Therefore the argument is not persuasive.
The Applicant argues that because none of the prior art reference teach “even half” of the claimed quantities, one would not find the claimed invention obvious. Examiner notes the MPEP does not require a reference teach half of all claim limitations to support a rejection based on obviousness. The Examiner also points out the Applicant has not addressed the Thyroid Health, Restorative Formulations or Thyroid Fuel references. While the rejections are based on the combined teachings of the cited references, the Applicant argues each reference separately. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 

MPEP 2145 V.    ARGUING ABOUT THE NUMBER OF REFERENCES COMBINED
Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.)


	
Claim 5 is rejected over the combined teachings of Kawicka et al., Total Thyroid Health, Thyroid Fuel, Restorative Formulations, Cosmicking, Ehren et al., Aga et al. and Motoune et al., as recited in the rejection of claim 1 above, in view of Beaudoin (previously cited; Thyroxine and Triiodothyronine in Commercially Available Thyroid Supplements? Natural Medicine Journal. August 2014 Vol. 6 Issue 81. pages 1-4).

The teachings of the prior art are reiterated. The formula disclosed by Total Thyroid Health and Thyroid Fuel comprises 300 mg l-tyrosine. Total Thyroid Health teaches tyrosine the thyroid gland participates in these processes by producing thyroid hormones, principally triiodothyronine (T3) and thyroxin (T4). These hormones regulate the rate of metabolism and affect the growth and rate of function of many other systems in the body. T3 and T4 are synthesized utilizing both iodine and tyrosine. See page 1, second paragraph under chart.

The art does not teach whether a lower amount can be used.

Beaudoin teaches tyrosine is used with iodine in herb based treatments in an amount ranging from 150 mg to 1000 mg, along with guggul and ashwagandha (third paragraph, thyroid supplements). Examiner notes Thyroid Fuel also contains these ingredients.
It would have been obvious to use tyrosine in the claimed amount. One would have been motivated to do so since Beaudoin teaches using tyrosine in thyroid compositions in amounts claim 5).
Therefore Applicant’s Invention is rendered obvious.

APPLICANT’S ARGUMENTS
The Applicant argues Beaudoin does not teach the claimed amounts of tyrosine. The arguments state the reference does not provide motivation or suggestion to use tyrosine in the Pure Encapsulation formula.

EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, claim 1 does not cite Pure Encapsulations as a reference. It is Examiner’s position it would have been obvious to use tyrosine in the claimed amount. One would have been motivated to do so since Beaudoin teaches using tyrosine in thyroid compositions in amounts from 150 mg to 1000 mg is known. Because tyrosine is a key component in thyroid hormone synthesis, one would optimize the amount based on the amount of hormone needed by the patient. One would have had a reasonable expectation of success since Beaudoin teaches it can be used in compositions that also contain ashwagandha and iodine, and Total Thyroid Health and Thyroid Fuel composition that include these same components.

Claims 6-7 are rejected over the combined teachings of Kawicka, Total Thyroid Health, Thyroid Fuel, Restorative Formulations, Cosmicking, Ehren et al., Aga et al., Motoune et al. in view of Beaudoin as set forth in the rejection of claim 5 above, and further in view of Vitamins eStore (previously cited; 5 Mullein Benefits, Reviews, Side Effects and Dosage. 2012 pages 1-23) and Intelisano et al. (previously cited; Food Supplement/Herbal Composition For Health Enhancement. Patent 6440448, 2002).

The teachings of the prior art are reiterated. Kawicka teaches thyroid disease is associated with inflammation and digestive issues. While the formulations disclosed by Total Thyroid Health, Thyroid Fuel and Restorative Formulations comprise multiple herbs, the art does not teach the use of mullein leaf.

As disclosed by the Vitamins eStore, mullein is an herb which has anti-inflammatory properties that can be used to treat intestinal ailments (see page 5 “Health Benefits of Mullein”). The art teaches mullein extracts are available in 250 mg/ml and 285 mg/ml (page 10, "Dosage Level”). Intelisano et. al disclose herbal extracts that are used in a dry state as therapeutics (Abstract; column 2, lines 20-40).The art teaches the ground leaves of mullein are used as a therapeutic (column 5, lines 18-20).
It would have been obvious to combine the teachings of the cited references by using mullein leaf in a composition to treat a subject with a thyroid disease. Kawicka teaches thyroid disease is an inflammatory condition.  It would have been obvious to use mullein in said composition since the Vitamins eStore teaches this plant has anti-inflammatory properties. Motivation is provided by Kawicka, who teaches treating thyroid disease with ant-inflammatory ingredients. One would have expected similar results since both disclose plant compositions that treat conditions associated with inflammation. It would have been obvious to use the leaf of the mullein plant since Intelisano teaches the leaves are used as the active ingredient of the plant. One would use the part of the plant known to have a therapeutic effect. Further, it would be claim 6).
The use of DDPIV is rendered obvious as set forth in the rejection of claim 1 above (claim 7).
Therefore Applicant’s invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The Applicant argues the Vitamin Store reference expressly teaches mullein extracts in 250 mg and 285 mg dosages, which is almost 10 times the amount claimed, and only for use as a therapeutic. The Applicant asserts treatment of thyroid disease is not the equivalent of treating conditions associated with inflammation, and the commonality of treating inflammation among Kawicka and Vitamins does not bridge the gap between (1) treatment of thyroid disease with the unique combinations of claims 6 and 7, or (2) a very high dosage of mullein leaf extract with the experimentally-obtained levels in the claimed invention. The arguments state “as for Intelisano, the Examiner merely states that “the use of DPPIV is rendered obvious as set forth in the rejection of claim 1 above”.
EXAMINER’S RESPONSE
Kawicka teaches thyroid disease is an inflammatory condition.  It would have been obvious to use mullein in said composition since the Vitamins eStore teaches this plant has anti-inflammatory properties. Motivation is provided by Kawicka, who teaches treating thyroid  While the vitamins eStore does not explicitly teach a composition that comprises 20 to 80 mg, the dosage disclosed by the Vitamins eStore is the total daily dose. One would optimize the amount of mullein leaf based on the desired therapeutic amount in a single dose composition. Further, the use of Intelisano as prior art has been mischaracterized. The claims cite the use of mullein leaves. The Intelisano reference is relied upon because it teaches the leaves are used as the active ingredient of the plant. One would use the part of the plant known to have a therapeutic effect.

Claims 8, 11, 13-16 and 19 are rejected over in view of the combined teachings of Kawicka, Thyroid Fuel, Restorative Formulations, Cosmicking, Ehren et al., Aga et al., Motoune et al., Beaudoin, Vitamins eStore and Intelisano et al. 

The teachings of the prior art are reiterated.  
Cosmicking anticipates the claimed amount of B6.
Total Thyroid Health and Thyroid Fuel disclose the use of 90 mcg B12.
Restorative Formulations teaches a range of 200 to 800 mcg iodine.
Total Thyroid Health teaches 200 mcg selenium and Thyroid Fuel teaches the use of 100 mcg selenium.
Total Thyroid Health and Thyroid Fuel disclose the use of 8 mg zinc.
Total Thyroid Health anticipates the claimed amount of manganese.
Total Thyroid Health and Thyroid Fuel disclose the use of 50 mcg molybdenum.

Aga et al. teach the active extract of polygonum may be administered in a dose from 0.01 to 100 mg per day. Motoune et al. teach the root of the Polygonum may be used as in medicinal preparations. 
Ehren et al. teach a cocktail comprising 400 mg DDPIV and 250 aspergillopepsin is effective in digesting gluten. 
The formula disclosed by Total Thyroid Health and Thyroid Fuel comprises 300 mg l-tyrosine. Beaudoin teaches tyrosine is used with iodine in herb based treatments in an amount ranging from 150 mg to 1000 mg.
The Vitamins eStore teaches mullein extracts are available in 250 mg/ml and 285 mg/ml. Intelisano et. al. teach the ground leaves of mullein are used as a therapeutic.

It would have been obvious to combine the teachings of the prior art to treat a thyroid disease with a composition comprising the claimed components. As set forth above, Kawicka teaches malnutrition or the presence of numerous nutritional deficiencies in a patient’s body can be the cause of thyroid disorders. Total Thyroid Health teaches a composition for thyroid support comprising the claimed amount of manganese. The reference also teaches 90 mcg B12, 8 mcg zinc and 50 mcg molybdenum. It would have been obvious to treat a patient using a composition comprising these components since Kawicka teaches treating thyroid disease by administering vitamins and minerals to provide nutrition for thyroid diseases and Total Thyroid Health teaches these vitamins and minerals can be used for thyroid nutrition. While the art does not anticipate the claimed amounts of B12, zinc and molybdenum, the MPEP teaches a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap 

It would have been obvious to use selenium. One would have been motivated to do so since Kawicka teaches coexisting deficiencies of such elements as iodine, iron, sele-nium and zinc may impair the function of the thyroid gland, and Total Thyroid Health and Thyroid Fuel teach selenium can be used in compositions that provide nutrition for the thyroid. Examiner notes that while Total Thyroid Health teaches 200 mcg selenium and Thyroid Fuel teaches the use of 100 mcg selenium. The claimed amount of selenium falls within the range of selenium taught by the prior art. A prima facie case of obviousness exists where the claimed amount lies inside that disclosed by the prior art. 

It would have been obvious to treat a patient using a composition comprising the claimed amounts of iodine and Ashwagandha root. One would have been motivated to do so since Restorative Formulations teaches 200 to 800 mcg iodine and 150 to 600 mcg Ashwagandha root can be used in formulations designed to maintain a healthy thyroid. The MPEP teaches a prima facie case of obviousness exists when the claimed amount overlaps with that of the prior art. It would have been obvious to use 2 mg of B6 in a composition to treat a subject. One would have been motivated to do so since Cosmicking teaches the recommended daily allowance of B6 is 2 mg. Kawicka teaches a deficiency of B-group vitamins can lead to metabolic abnormalities in the functioning of the gastrointestinal tract. Kawicka teaches an increased 
Kawicka teaches thyroid disease is associated with celiac disease, marked by the inability to digest gluten. It would have been obvious to use 200 mg of DDP-IV digestive enzyme in a composition that treats a thyroid disease. One would have been motivated to do so since Ehren teaches 400 mg DDP IV can be administered to treat gluten sensitivity. Examiner notes the amount of enzyme used by Ehren is based on the amount of gluten to be digested (page e6313, right column, second full paragraph). The enzymes are dose dependent (Figure 7). One would optimize the amount of enzyme based on the gluten sensitivity of the patient. One would have had a reasonable expectation of success since Ehren teaches digestive enzymes that have been proven safe for consumption, and are commonly used in foods. One would have expected similar results since the cited references are directed to treating patients at risk of gluten sensitivity. 
It would have also been to use polygonum root extract. One would have been motivated to do so since Kawicka teaches thyroid diseases are marked by inflammation and Aga teaches the active extract has anti-inflammatory properties and may be administered in a dose from 0.01 to 100 mg per day to treat diseases including chronic thyroiditis. The claimed amount is close to the range taught by Aga. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. One would optimize the amount used based on the degree of inflammation in a subject. One would obtain the extract from the root since Motoune teaches using this part of the plant to obtain extracts is known.  One would have had a reasonable expectation of success since Aga teaches this ingredient can be used to treat thyroid disorders (hence, supporting thyroid health). One would 

As set forth above, Total Thyroid Health and Thyroid Fuel disclose the use of 300 mg L-tyrosine. It would have been obvious to use tyrosine in the claimed amount. One would have been motivated to do so since Beaudoin teaches using tyrosine in thyroid compositions in amounts from 150 mg to 1000 mg is known. Because tyrosine is a key component in thyroid hormone synthesis, one would optimize the amount based on the amount of hormone needed by the patient. One would have had a reasonable expectation of success since Beaudoin teaches it can be used in compositions that also contain ashwagandha and iodine, and Total Thyroid Health and Thyroid Fuel composition that include these same components.

It would have been obvious to combine the teachings of the cited references by using mullein leaf in a composition to treat a subject with a thyroid disease. Kawicka teaches thyroid disease is an inflammatory condition.  It would have been obvious to use mullein in said composition since the Vitamins eStore teaches this plant has anti-inflammatory properties. Motivation is provided by Kawicka, who teaches treating thyroid disease with ant-inflammatory ingredients. One would have expected similar results since both disclose plant compositions that treat conditions associated with inflammation. It would have been obvious to use the leaf of the mullein plant since Intelisano teaches the leaves are used as the active ingredient of the plant. One would use the part of the plant known to have a therapeutic effect. While the vitamins eStore does not explicitly teach a composition that comprises 20 to 80 mg, the dosage disclosed by the Vitamins eStore is the total daily dose. One would optimize the amount of mullein leaf based on the desired therapeutic amount in a single dose composition.

One would combine the claimed ingredients in a single capsule. One would have been motivated to encapsulate all of the ingredients together for oral administration. One would have had a reasonable expectation of success since Restorative Formulations teaches ingredients for thyroid support can be added to a single capsule, and that one capsule can be taken twice daily.
Further, the following is noted from the MPEP:

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 8 is rendered obvious (claim 8).
It would have been obvious to use copper gluconate. One would have been motivated to do so since Thyroid Fuel uses copper gluconate in a composition for thyroid nutrition. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as Therefore claim 11 is included in this rejection (claim 11).

While Total Thyroid Health discloses “this product is manufactured and packaged in a facility which may also process milk, soy, wheat, egg, peanuts, tree nuts, fish and crustacean shellfish”, the composition does not include these ingredients. Examiner notes Thyroid Fuel does not teach the use of these ingredients. Therefore claim 13 is included in this rejection (claim 13).

The formulation taught by Total Thyroid Health comprises cayenne pepper powder. Examiner interprets this to be a palatability agent. Therefore claim 14 is included in this rejection (claim 14). Cayenne pepper is a plant. The powder taught by Total Health is interpreted to be a hydrolysate. Therefore claim 15 is included in this rejection (claim 15).

It would have been obvious to treat hypothyroid disease. One would have been motivated to do so since Total Thyroid Health, Thyroid Fuel and Restorative Formulations discloses a formula comprising vitamins, minerals and nutrients for thyroid function and Kawicka teaches patients with hypothyroid exhibit nutrient deficiencies. One would administer a composition comprising components to promote a healthy thyroid to a patient that is deficient in essential nutrients. One would have expected success since Kawicka teaches nutrients can be used to treat thyroid disease. One would have expected similar results since both references are directed to thyroid function. Therefore claim 16 is rendered obvious (claim 16). 

claim 19).
Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kawicka, Thyroid Fuel, Restorative Formulations, Cosmicking, Ehren et al., Aga et al., Motoune et al., Beaudoin, Vitamins eStore and Intelisano et al. as applied to claim 8 above, and further in view of Al-Tabakha et al. (previously cited; J Pharm Pharmaceut Sci. 13(3) 428 442, 2010).

The teachings of the prior art as set forth above are reiterated. The capsules disclosed by Total Thyroid Health are made of “cellulose”. Thyroid Fuel discloses vegetable cellulose capsules.
The art does not explicitly teach hydroxypropyl methylcellulose (claim 12).
Al-Tabakha teaches hydroxypropyl methylcellulose is a modified cellulose that is employed for a wide variety of pharmaceutical and food preparations (Abstract). It is considered safe for human consumption (page 428, left column, first paragraph). It can be used to provide capsules for powdered herbs and dietary supplement (page 428, right column, second paragraph).
It would have been obvious to prepare the capsules taught by the prior art using hydroxypropyl methylcellulose. One would have been motivated to do so since Total Thyroid Health and Thyroid Fuel prepare a nutritional supplement comprising herbs in a cellulose capsule, and Al-Tabakha teaches hydroxypropyl methylcellulose is a type of cellulose used to prepare capsules. One would have expected success since Al-Tabakha teaches hydroxypropyl methylcellulose can be used when preparing herbs and supplements. One would have had a reasonable claim 12).
Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kawicka, Thyroid Fuel, Restorative Formulations, Cosmicking, Ehren et al., Aga et al., Motoune et al., Beaudoin, Vitamins eStore and Intelisano et al. as applied to claim 8 above, and further in view of Hermelin et al. (previously cited; Compositions for improving gastrointestinal nutrient and drug absorption. US20080193531). 

The teachings of the art as recited above are reiterated. As set forth above, Kawicka teaches it is recommended to increase the intake of such minerals as selenium, zinc, copper and iron. Kawicka also recommends administering calcium supplements to patients with thyroid disease (page 86, right column, second paragraph).
The art does not explicitly teach providing calcium as calcium phosphate.
Hermelin teaches a composition for improving the absorption of nutrients in the gastrointestinal tract of a subject ([0001]). The art teaches the composition may include calcium as minerals ([0027]). The art teaches calcium phosphate is a suitable form of calcium ([0030]). 
It would have been obvious to combine the teachings of the prior art by including calcium phosphate in the supplement to treat a thyroid disease. Kawicka suggests administering calcium to treat thyroid disease. One would combine calcium phosphate with the ingredients taught by the prior art since add these components since Kawicka suggests treating the thyroid with these minerals. One would administer calcium as calcium phosphate since Hermelin teaches copper gluconate is a suitable form of copper and calcium phosphate is a suitable form of calcium. KSR B teaches it is rational to substitute one known, equivalent element for another to obtain claim 10). 
Therefore Applicant’s Invention is rendered obvious as claimed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawicka, Thyroid Fuel, Restorative Formulations, Cosmicking, Ehren et al., Aga et al., Motoune et al., Beaudoin, Vitamins eStore and Intelisano et al. as applied to claim 8 above, and further in view of Pure Encapsulations (previously cited; January 2014. pages 1-196)

The teachings of the art as recited above are reiterated. While Total Thyroid Health and Thyroid Fuel use cyanocobalamin as Vitamin B12, the references are silent regarding the use of methylcobalamin as B12.
Pure Encapsulations discloses a composition (“Thyroid Support Complex”) comprising vitamins, minerals and herbal extracts for supporting healthy thyroid cell metabolism and thyroid hormone function (page 155, left column). Pure Encapsulation teaches the vitamin B12 family is generally referred to as the cobalamins (page 163, right column, “Methylcobalamin”). The art uses vitamin B12 as “methylcobalamin”.
It would have been obvious to use methylcabalamin as B12. One would have been motivated to do so since Total Thyroid Health and Thyroid Fuel use cyanocobalamin as Vitamin B12 and Pure Encapsulation teaches methylcobalamin can be used as Vitamin B12. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would expect success since Pure Encapsulations teaches methylcobalamin can be used to provide Vitamin B12. One would expect similar results since each reference is directed to nutritional composition for thyroid health. Therefore claim 9 is rendered obvious (claim 9). 
Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653